- Prepared by EDGARX.com SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM SD Specialized Disclosure Report Commission file number: 001-10533 Commission file number: 000-20122 Rio Tinto plc Rio Tinto Limited ABN 96 (Translation of registrant’s name into English) (Translation of registrant’s name into English) 6 St James’s Square Level 33, 120 Collins Street London, SW1Y 4AD, United Kingdom Melbourne, Victoria 3000, Australia (Address of principal executive offices) (Address of principal executive offices) Julie Parent, T: 514-848-8519 (Name and telephone number, including area code, of the person to contact in connection with this report) Check the appropriate box to indicate the rule pursuant to which this form is being filed, and provide the period to which the information in this form applies: _X_ Rule 13p-1 under the Securities Exchange Act (17 CFR 240.13p-1) for the reporting period from January 1 to December 31, 2016. Section 1 - Conflict Minerals Disclosure Item 1.01 Conflict Minerals Disclosure This Specialized Disclosure Form (“Form SD”) of Rio Tinto plc and Rio Tinto Limited (hereafter “Rio Tinto” or “we”) is being filed in accordance with Rule 13p-1 under the Securities Act of 1934 (“Rule”) for the reporting period ending December 31, 2016. Rio Tinto's business is finding, mining, and processing mineral resources. Major products are aluminium, copper, diamonds, thermal and metallurgical coal, uranium, gold, industrial minerals (borax, titanium dioxide and salt) and iron ore. Rio Tinto undertook an assessment of all of its products and identified subsidiaries of Rio Tinto that are within the scope of the Rule: Kennecott Utah Copper LLC (“Kennecott”); Rio Tinto Fer et Titane inc. (“RTFT”) and Rio Tinto Iron & Titanium (Suzhou) Co., Ltd. (“RTIT”). Based on a reasonable country of origin inquiry (“RCOI”), Rio Tinto does not believe that conflict minerals contained in its products originated in the Democratic Republic of the Congo or an adjoining country (“Covered Countries”). Kennecott Kennecott is based in the United States of America and produces gold bars. Kennecott’s gold production is certified by the Responsible Jewellery Council Chain of Custody Certification (C0000 0059) and the London Bullion Market Association. As part of Kennecott’s raw materials purchasing procedure, a component of the chain of custody management system requires that all purchased copper concentrate and gold slime materials have a certificate of origin. Kennecott has used this data to complete the RCOI and confirm that gold used in Kennecott’s gold bars did not originate in the Covered Countries. Kennecott is listed on the Electronics
